ORDER
PER CURIAM:
City of Pagedale appeals from a decision of the St. Louis County Circuit Court, affirming an order of the Missouri Commission on Human Rights. The Commission found that appellant retaliated against four former Pagedale police officers by discharging them for having filed complaints previously with the Commission against appellant. No error of law appearing and this court having determined that an opinion would have no precedential value, the judgment of the trial court is affirmed in accordance with Rule 84.16(b).